Exhibit 10.4.b

Non-Employee Director Retainer Form

RESTRICTED STOCK UNIT AWARD AGREEMENT

FMC CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between FMC Corporation (the “Company”) and [                    ] (the
“Participant”).

WHEREAS, the Company maintains the FMC Corporation Compensation Policy for
Non-Employee Directors (the “Policy”), which contemplates the grant of awards to
non-employee directors of the Company under the FMC Corporation Incentive
Compensation and Stock Plan (the “Plan”); and

WHEREAS, Section 13 of the Plan authorizes the grant of Awards payable in, and
valued with reference to, Common Stock; and

WHEREAS, to compensate the Participant for his or her past and anticipated
future contributions to the Company and to further align the Participant’s
personal financial interests with those of the Company’s stockholders, the
Policy provides for the grant of restricted stock units to the Participant on
the terms described below, effective [                    ] (the “Grant Date”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

1. Grant of Restricted Stock Units.

(a) Pursuant to the Policy and the Plan, the Company hereby awards to the
Participant [            ] restricted stock units on the terms and conditions
set forth herein (the “Units”). The terms of the Plan are incorporated herein by
this reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein will have the same meanings as in the Plan.

(b) Subject to the terms set forth in this Agreement, each Unit represents an
unfunded, unsecured right of the Participant to receive one share of Common
Stock (each a “Share”) at a specified time.

2. Divestiture. Notwithstanding any other provision of this Agreement, if the
Participant’s service to the Company ceases prior to a Change in Control (which,
solely for purposes of this Agreement, will have the meaning defined in the
Policy) for any reason other than the Participant’s death or Disability, the
Participant’s will cease automatically to have any further rights with respect
to a number of the Units equal to (a) the total number of Units (including any
additional Units credited in accordance with Section 5(b), below), multiplied by
(b) (i) the number of days (if any) then remaining until the first anniversary
of the Grant Date, divided by (ii) 365.



--------------------------------------------------------------------------------

3. Settlement.

(a) Subject to Sections 2 and 3(b), Shares will be issued in respect of the
Units upon the earlier of (i) the Participant’s “separation from service” (as
that term is defined in Treas. Reg. § 1.409A-1(h)), (ii) the Company’s
termination of this arrangement in a manner consistent with the requirements of
Treas. Reg. § 1.409A-3(j)(4)(ix), or (iii) the specified date elected by the
Participant (if any) by submitting an election form to the Company in the form
provided by the Company no later than the earlier of the last date allowable
without incurring an additional tax under Section 409A of the Code or the date
prescribed by the Company.

(b) Notwithstanding anything herein to the contrary:

(i) to the extent the requirements of Treas. Reg. § 1.409A-2(b)(7)(ii) are met,
the issuance of Shares hereunder will be delayed to the extent the Company
reasonably anticipates that the issuance will violate Federal securities laws or
other applicable laws;

(ii) to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) is necessary to avoid the application of an additional tax under
Section 409A of the Code, Shares that are otherwise issuable upon the
Participant’s “separation from service” (as that term is defined in Treas. Reg.
§ 1.409A-1(h)) will be deferred (without interest) and issued to the Participant
immediately following that six month period;

(iii) upon the occurrence of a Change in Control that also constitutes a “change
in ownership” of the Company, a “change in effective control” of the Company or
a “change in the ownership of a substantial portion of the Company’s assets” (as
those terms are defined in Treas. Reg. § 1.409A-3(i)(5)), the Participant will
receive a cash payment equal to the number of Units he or she held immediately
prior to such Change in Control multiplied by the Change in Control Price (as
that term is defined in the Policy). Such cash payment will be in lieu of the
issuance of Shares pursuant to Section 3(a) and will constitute a full
settlement of all the Participant’s rights in respect of the Units.

4. Non-Transferability. Neither the Units nor any right with respect thereto may
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable.

 

-2-



--------------------------------------------------------------------------------

5. Stockholder Rights.

(a) The Participant will not have any stockholder rights or privileges,
including voting or dividend rights, with respect to the Shares subject to Units
until such Shares are actually issued and registered in the Participant’s name
in the Company’s books and records.

(b) The foregoing notwithstanding, if the Company declares and pays a cash
dividend or distribution with respect to its Common Stock while Units are
outstanding hereunder, additional restricted stock units will be credited to the
Participant in the manner described in the Policy, and such additional
restricted stock units will constitute “Units” subject to all the terms of this
Agreement.

6. No Limitation on Rights of the Company. The granting of Units will not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.

7. Reservation of Rights. Nothing in this Agreement or the Plan will be
construed to (a) create any obligation on the part of the Board to nominate the
Participant for reelection by the Company’s stockholders, or (b) limit in any
way the right of the Board to remove the Participant as a director of the
Company.

8. Tax Treatment and Withholding.

(a) The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.

(b) It is a condition to the Company’s obligation to issue Shares hereunder that
the Participant pay to the Company such amount as may be required to satisfy any
tax withholding obligations arising in connection with this Award (or otherwise
make arrangements acceptable to the Company for the satisfaction of such tax
withholding obligations). If the required withholding amount required is not
timely paid or satisfied, the Participant’s right to receive such Shares will be
permanently forfeited. The Company, in its discretion, may withhold Shares
otherwise issuable hereunder in satisfaction of the minimum amount required to
be withheld in connection with this Award (based on the Fair Market Value of
such Shares on the date of such withholding).

9. Notices.

(a) Any notice required to be given or delivered to the Company under the terms
of this Agreement will be addressed to it in care of its Secretary, FMC
Corporation, 1735 Market Street, Philadelphia, PA 19103, and any notice to the
Participant will be addressed to his or her address indicated on the last page
of this

 

-3-



--------------------------------------------------------------------------------

Agreement, or to such other address as may hereafter be designated in writing in
accordance with this paragraph. Except as otherwise provided below in
Section 9(b), any notice will be deemed to be duly given when enclosed in a
properly sealed envelope addressed as stated above and deposited, postage paid,
in a post office or branch post office regularly maintained by the United States
government.

(b) The Participant hereby authorizes the Company to deliver electronically any
prospectuses or other documentation related to this Award, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this paragraph may be revoked by
the Participant at any time by written notice to the Company.

10. Beneficiaries. In the event of the death of the Participant, the issuance of
Shares under Section 3 shall be made in accordance with the Participant’s
written beneficiary designation on file with the Company (provided such a
designation has been duly filed with the Company, in the form prescribed by the
Company and in accordance with the notice provisions of Section 9(a)). In the
absence of any such beneficiary designation, the delivery of Shares under
Section 3 will be made to the person or persons to whom the Participant’s rights
pass by will or by the applicable laws of intestacy.

11. Administration. By entering into this Agreement, the Participant agrees and
acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (b) he or she has read the Plan, (c) all Units
are subject to the Plan, (d) in the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern, and (e) pursuant to the Plan, the
Board is authorized to interpret the Plan and to adopt rules and regulations not
inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board with respect to questions arising under the Plan,
the Policy or this Agreement.

12. Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Agreement may only be amended by a writing signed by
each of the parties hereto.

 

-4-



--------------------------------------------------------------------------------

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without regard
to the principles of conflicts-of-laws.

14. Privacy. By signing this Agreement, the Participant hereby acknowledges and
agrees to the Company’s transfer of certain personal data of such Participant to
the Company’s agents for purposes of implementing, performing or administering
the Plan, this Award or any related benefit. Participant expressly gives his or
her consent to the Company to process such personal data.

15. Section Headings. The headings of sections and paragraphs of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

16. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.

[Signature Page Follows.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.

 

FMC CORPORATION By:     Title:      Date:      

 

PARTICIPANT Signature:      Address:         Date:      

 

-6-